                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        NORTHERN DIVISION
                                       Case No. 2:20-cr-00004-M-1

     UNITED STA TES OF AMERICA,                         )
                                                        )
     V.                                                 )                         ORDER
                                                        )
     FREDERICK W. BERGER,                               )
                                           Defendant. . )



          This matter comes before the court on Defendant Frederick W. Berger's August 14, 2020 motion

seeking a competency examination pursuant to 18 U.S.C. § 4241. [DE-56]

          The court's reasoning for granting Defendant's motion and the contours of the competency

examination and report ordered are explained within its August 19, 2020 order. [DE-62] Within that order,

the court ordered the parties to agree upon a professional to conduct the examination [DE-62], and the

parties subsequently agreed that Dr. James H. Hilkey was available to do so [DE-63] .

          At an August 27, 2020 status conference with the parties, the court accepted Dr. Hilkey as a suitable

professional to conduct the examination, and ordered the parties to (1) confirm and propose details

regarding the examination and (2) brief the issue of who should pay for the examination. [DE-66] The

parties submitted a consent motion on September 1, 2020 (1) agreeing to proposed details regarding the

examination and (2) jointly recommending that the court order the United States Department of Justice

("DOJ") to foot the bill. [DE-67]

          The court finds the parties' proposals acceptable, and agrees that the DOJ should pay for the

examination, based upon the court's review of the Administrative Office of the United States Courts' Guide

to Judiciary Policy, Vol 7 Defender Services, Part A Guidelines for Administering the Criminal Justice Act


                                                        1



                Case 2:20-cr-00004-M Document 70 Filed 09/02/20 Page 1 of 2
and Related Statutes, Chapter 3: Authorization and Payment for Investigative, Expert, or Other Services §

320.20 (providing policy guidance regarding a number of federal statutes). Therefore, the court ORDERS

Defendant to submit to, and Dr. Hilkey to conduct, the outpatient competency examination contemplated

within the court' s August 19, 2020 order [DE-62], which shall take place at the Dare County Justice Center

Magistrate Courtroom beginning on September 10, 2020 and shall continue until Dr. Hilkey concludes that

the examination has been completed. The court also ORDERS Dr. Hilkey to submit the report contemplated

within the August 19, 2020 order [DE-62], and for the DOJ to pay for Defendant' s examination.

       The court has determined that the ends of justice outweigh the best interests of the public and

Defendant in a speedy trial. The delay occasioned by this order shall therefore be excluded in computing

Defendant's speedy-trial time. See 18 U.S.C. § 316l(h)(7)(A).



       SO ORDERED this the _       '2-
                                   __  J__ day of 51)1:"IAlf hv,2020.

                                                  a/ /Y1.r-U-r      C
                                                  RICHARD E. MYERS II
                                                  UNITED STATES DISTRICT JUDGE
                                                                                      1L




                                                     2



              Case 2:20-cr-00004-M Document 70 Filed 09/02/20 Page 2 of 2
